Citation Nr: 1607714	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-18 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for refractive error.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for right and left knee disorders.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a macular hole of the right eye.


REPRESENTATION

Appellant represented by:	Daniel A. Shawl, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Virtual VA claims file and Veterans Benefits Management System have been reviewed.   Other than the transcript of the Veteran's videoconference hearing before the undersigned VLJ, the documents contained therein were considered by the RO prior to the issuance of the Statement of the Case.

The Board observes that the Veteran, in filing his claims for service connection, asserted that he was entitled to service connection for refractive error of the eyes and macular hole of the right eye.  As will be discussed below, the Veteran's claim for service connection of refractive error was previously denied in March 1987.  As such, the claims are properly characterized as an application to reopen the previously denied claim for service connection for refractive error and entitlement to service connection for a macular hole of the right eye.

The issues of entitlement to service connection for right and left knee disorders and a macular hole of the right eye are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 1987 rating decision, the RO denied service connection for refractive error.

2.  The evidence received since the March 1987 rating decision as to the issue of service connection for refractive error is cumulative in nature and repetitive of facts that were previously considered.

3.  The Veteran does not have bilateral hearing loss disability for VA disability compensation purposes.

4.  Tinnitus is attributable to service.

5.  A lumbar spine disorder was not manifested during service or within one year of separation.  A lumbar spine disorder is not attributable to service.


CONCLUSIONS OF LAW

1.  The March 1987 rating decision denying service connection for refractive error is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim of service connection for refractive error.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Bilateral hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  Tinnitus was incurred during peacetime service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  A lumbar spine disorder was not incurred in or aggravated by service, nor can degenerative arthritis of the lumbar spine be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in June 2011 and August 2011, to the Veteran.  These letters explained the appropriate definition of new and material evidence and the evidence needed to substantiate claims for service connection.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claims for service connection of bilateral hearing loss disability, tinnitus, and a lumbar spine disorder.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

As will be discussed below, the Veteran has not presented new and material evidence to reopen the claim for service connection of refractive error, and thus, no opinion is necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board also observes that the undersigned VLJ, at the Veteran's October 2015 hearing, explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection of refractive error in March 1987.  The Veteran did not file a substantive appeal and the decision became final.  See 38 U.S.C.A. § 7105(c).

The March 1987 rating decision denied the Veteran's claim for service connection of refractive error on the basis that refractive error is a constitutional or developmental abnormality, and thus refractive error not a disease or injury for purposes of service connection.  

Since the denial of the Veteran's claim in March 1987, the evidence submitted includes additional VA treatment records, as well as well as statements submitted by the Veteran in support of his claim.  The Veteran's VA treatment records show that the Veteran has a refractive error of the right and left eyes.  These records also reflect that the Veteran denied experiencing blurred vision in May 2011.  

The evidence submitted subsequent to the March 1987 rating decision as to the issue of service connection for refractive error is not new and material.  The Veteran has submitted additional VA treatment records, which show treatment for and/or diagnoses of refractive error.  However, the Board reiterates that refractive errors are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, hyperopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  At the time of the prior decision, there was refractive error without an additional disability due to a superimposed disease or injury during service.  This has not changed; the Veteran has not provided any new and material evidence demonstrating that his refractive error was subjected to a superimposed disease or injury in service, which created an additional disability.  Similarly, his lay statements are cumulative of the prior claim and prior lay evidence.   

In sum, the evidence submitted as to the Veteran's claim of refractive error is cumulative rather than new and material.  Although the threshold for reopening a claim is low, the evidence presented in this case does not serve to reopen this claim. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis and organic diseases of the central nervous system are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Bilateral Hearing Loss Disability 

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran does not assert that he was in combat, nor are available service records reflective of such.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  Nonetheless, the Board concedes that he had in-service noise exposure.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

The Board finds that the weight of the evidence reflects that the Veteran does not have bilateral hearing loss disability that was caused or aggravated by his service.  

Despite the Veteran's complaints of bilateral hearing loss, the post-service medical evidence reflects that the Veteran does not have hearing loss disability of either ear for the purpose of VA disability benefits at any time.  He had a Maryland CNC speech recognition score of 96 percent bilaterally at the January 2012 VA examination.  Pure tone thresholds at the relevant frequencies were all 25 decibels or less.  Similarly, his military audiological evaluation at separation shows the Veteran did not have sufficient hearing loss in either ear to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a disability by VA.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The Board acknowledges the Veteran's noise exposure during service and his assertions that this noise exposure caused bilateral hearing loss disability.  The Board also acknowledges that the January 2012 VA examiner opined that that the Veteran's sensorineural hearing loss was related to his noise exposure during service.   Nonetheless, the Board notes that, despite the Veteran's complaints, the Veteran did not have auditory thresholds of 26 decibels or greater in at least three frequencies for either ear, or auditory threshold in excess of 40 decibels in either ear at any time.  Clearly the Veteran is competent to report a decrease in hearing acuity.  However, the results of the audiometric examination are controlling.  

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  

Tinnitus

The Veteran asserts that his tinnitus is due to his service in the Navy.  His DD Form 214 reflects that his military occupational specialty was as a radioman.  As previously discussed, the Board concedes in-service noise exposure.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

A January 2012 VA audiological examination established that the Veteran suffers from tinnitus.  The Veteran reported that he worked as a radioman and that he was exposed to noise to small arms fire and the ship's guns.  He denied occupational and recreational noise exposure; he also denied a history of head trauma.  The Veteran complained of tinnitus for at least 10 years.  He did not report a specific circumstance of onset.  Following an evaluation, the VA examiner opined that the onset of tinnitus was likely related to military noise exposure, because the Veteran's in-service audiological evaluations are indicative of threshold shifts of greater than 10 decibels; the VA examiner noted that the tinnitus was associated with hearing loss.  The VA examiner also stated that Veteran's claimed noise exposure was capable of causing tinnitus.

The Veteran was afforded a videoconference hearing before the undersigned in December 2015.  At that time, the Veteran testified that his tinnitus began in service, but it only became intrusive in the previous 10 years.  

The Board finds that service connection is warranted for tinnitus.  As previously noted, the Veteran's in-service noise exposure is not in dispute.  The Board also finds that the VA examiner's opinion is probative.  Likewise, the Veteran's competent and credible statements thus provide a nexus linking his current tinnitus and to his in-service noise exposure; harmful noise exposure is consistent with the conditions of his service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's tinnitus at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Lumbar Spine Disorder

Based on the evidence of record, the Veteran's claim of service connection for a lumbar spine must be denied.

Here, no lumbar spine disorder was noted during the Veteran's service.  The Board acknowledges that there are records reflective of treatment for cervical spine pain following a motor vehicle accident in November 1982.  However, the Veteran's multiple military examination reports indicate that he denied experiencing back pain.  Contemporaneous physical evaluations were normal.  

Moreover, no lumbar spine disorder was "noted" or identified during service or within one year of separation from any of these periods of service.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed lumbar spine disorder during service.  38 C.F.R. § 3.303(b).

The weight of the evidence reflects that the Veteran's lumbar spine disorder is unrelated to his active duty.  There is no probative evidence that the Veteran's lumbar spine disorder is related to his service.  None of the post-service treatment records reflect complaints, treatment, or diagnoses of a lumbar spine disorder.   The January 2012 VA examination report clearly concluded that the Veteran's degenerative disc and joint disease of the lumbar spine was less likely than not related to the Veteran's service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997). 

The January 2012 VA examination report noted the absence of related complaints during the Veteran's service indicated that there is no relationship between his current complaints and his service.  In particular, the January 2012 VA examiner indicated that the Veteran's assertions as to an in-service injury related to the November 1983 motor vehicle accident were considered.  The VA examiner noted that the Veteran's service treatment records reflect that there were no complaints related to the lumbar spine at that time, that the cervical spine pain was a separate and distinct anatomic area, and that the Veteran's had a normal examination of the spine at separation; the VA examiner stated that these factors indicated that the Veteran's degenerative joint and disc disease of the lumbar spine was unrelated to his active duty.  The Board reiterates that post-service VA treatment records do not show any treatment for his lumbar spine, and that he made no assertions as to his lumbar spine disorder except as it pertains to his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  Moreover, VA and private treatment records do not reflect any relationship between the Veteran's service and his lumbar spine disorder.  As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  The Board has considered the Veteran's statements and hearing testimony.  However, the Veteran's statements are insufficient to establish a nexus to his service for his lumbar spine disorder.  The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the VA examination report and the clinical evidence of record.  The January 2012 VA examination report, which determined that the Veteran's lumbar spine disorder is not related to his service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  The Board notes that the opinion of the VA examiner is consistent with the medical evidence of record, which does not demonstrate that the Veteran's lumbar spine disorder is related to his service.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of a lumbar spine disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

The application to reopen the claim for service connection of refractive error is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for a lumbar spine disorder is denied. 

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran asserts that he has right and left knee disorders which are related to his active service.  The Veteran asserts that his macular hole of the right eye is related to his service as a radioman during service, and that his knee disorders are related to his service aboard ship.  The Veteran has not yet been afforded  VA examinations as to his claim for service connection of right and left knee disorders or his claim for service connection for a macular hole of the right eye.  As such, the Board finds that the Veteran should be afforded VA examinations regarding the claims of service connection for right and left knee disorders and a macular hole of the right eye.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right and/or left knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current right and/or left knee disorders are related to any event or injury during service.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale should accompany each opinion provided.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any macular hole of the right eye, which may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current macular hole of the right eye is related to any event or injury during service.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete rationale should accompany each opinion provided.

4.  After completing any additional notification or development deemed necessary, the Veteran's claims for service connection should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


